 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CYNTHIA HOPSON,                                  No. 2:17-cv-02685-KJM-KJN
11                       Plaintiff,
12           v.                                        ORDER
13    PENELOPE WEBSTER, RYAN
      WEBSTER,
14
                         Defendant.
15

16                  On September 21, 2018, the court ordered counsel for both parties to show cause

17   within fourteen days why they should not each be sanctioned $250.00 for noncompliance with the

18   court’s order, or dismissal for lack of prosecution. ECF No. 6. After reviewing counsel’s

19   response, ECF No. 7, the court DISCHARGES the order to show cause as to plaintiff’s counsel.

20                  Defense counsel has not responded to the court’s order to show cause and the

21   deadline for counsel’s response has passed. Further, plaintiff’s counsel’s declaration indicates

22   that defense counsel has not responded to numerous settlement communications. See ECF No. 7.

23   Because defense counsel has repeatedly and without explanation disregarded this court’s orders,

24   he is SANCTIONED $250.00, to be paid to the clerk of the court within fourteen (14) days.

25   /////

26   /////

27   /////

28   /////
                                                       1
 1                 The parties are ORDERED to initiate participation in the court’s Voluntary
 2   Dispute Resolution Program within seven (7) days. No later than fourteen (14) days after
 3   completion of the VDRP session, the parties shall jointly file a VDRP Completion Report.
 4                 IT IS SO ORDERED.
 5   DATED: October 16, 2018.
 6

 7
                                                   UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
